     Case: 1:21-cv-00716 Document #: 1 Filed: 02/08/21 Page 1 of 5 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Maricela Ruiz                           )      Case No.
                                               )
                                               )
      Plaintiff                                )      COMPLAINT
                                               )
                                               )      Judge:
                                               )
                                               )      Magistrate:
v.                                             )      July Demand Requested
                                               )
      Nationwide Credit and Collection, Inc. )
      815 Commerce Dr., Suite 270              )
      Oak Brook, IL 60523-8852                 )
                                               )
                                               )
      Defendant                                )
______________________________________________________________________
  Now comes Plaintiff, by and through her attorneys, and, for her Complaint alleges as
                                       follows:

                                       INTRODUCTION

             1. Plaintiff, Maricela Ruiz, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, USCB
                America.. Plaintiffs allege violation of the Fair Debt Collection
                Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA broadly prohibits any false, misleading or deceptive
                threats in connection with the collection of a debt 15 U.S.C. Section
                1692e.
             3. The Seventh Circuit Court of Appeals stated in Muha v. Encore
                Receivables Mgmt., 558 F.3d 623, 629-30 (7th Cir. 2009), “that a debt
                collector that uses gratuitous and confusing language in an initial
                collection letter runs the risk of distracting the consumer away from her
                statutory rights to dispute the debt, and bears the burden of explaining
                why that language was used and justifying its inclusion.”
             4. the Seventh Circuit Court of Appeals stated in Chuway v. Nat. Action
Case: 1:21-cv-00716 Document #: 1 Filed: 02/08/21 Page 2 of 5 PageID #:2




          Services, 362 F. 3d 944 (7th Cir. 2004) that the debt collector must
          state the correct amount of the debt on the date a letter is sent to a
          consumer.
       5. The FDCPA broadly prohibits any false, misleading or deceptive
          threats in connection with the collection of a debt 15 U.S.C. Section
          1692f.
       6. The Seventh Circuit Court of Appeals recently held in “[I]n sum, the
          meaning of Section 1692f(8) is clear: When a debt collector
          communicates with consumers through the mails, it may not sue any
          language or symbol on the envelope except for its business name or
          address, as long as the name does not indicate that he is in the debt
          collection business. Preston v. Midland Credit Mgmt., Inc. 948 F.3d
          772 (7th Cir. 2020)

                     JURISDICTION AND VENUE
       7. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
          1367; and 15 U.S.C. section 1692(d).
       8. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.

                     STANDING AND INJURY

       7.Plaintiff has suffered an injury in fact that is traceable to Defendant's
       conduct and that is likely to be redressed by a favorable decision in this
       matter.

          8. Specifically, Plaintiff suffered a concrete informational injury as a
              result of Defendant's failure to provide truthful information in
              connection with its attempt to collect an alleged debt from Plaintiff.
          9. The Plaintiff has suffered and continues to suffer actual damages
              as a result of the Defendant’s unlawful conduct.
          10. Furthermore, by exposing to third parties that Defendant is
Case: 1:21-cv-00716 Document #: 1 Filed: 02/08/21 Page 3 of 5 PageID #:3




             collecting a delinquent debt from the Plaintiff, Plaintiff’s reputation
             has been damaged or is at risk of being damaged.
                                     PARTIES
          11. Plaintiff, Maricela Ruiz (hereinafter “Plaintiff”) incurred an obligation
             to pay money, the primary purpose of which was for personal,
             family, or household uses (the “Debt”).
          12. Plaintiff is a resident of the State of Illinois.
          13. Defendant, Nationwide Credit & Collection, Inc. (“Defendant”), is an
             California business entity with an address of 815 Commerce Drive,
             Suite 270, Oak Brook, IL 60523-8852 operating as a collection
             agency, and is a “debt collector” as the term is defined by 15 U.S.C.
             Section 1692a(6).
          14. Unless otherwise stated herein, the term “Defendant” shall refer to
             Nationwide Credit and Collection, Inc..
          15. At some point, the original creditor, transferred this debt to
             Defendant for debt collection.
                                     ALLEGATIONS
          16. The Plaintiff allegedly incurred a financial obligation in the
             approximate amount of $482.72 (the “Debt”) to an original creditor
             (the “Creditor”)
          17. The Debt was purchased, assigned or transferred to Defendant for
             collection, or Defendant was employed by the Creditor to collect to
             Debt.
          18. The Defendant attempted to collect the Debt and, as such,
             engaged in “communications” as defined in 15 U.S.C. Section
             1692a(2).
          19. On July 20, 2020, Defendant mailed Plaintiff an initial collection
             letter. See Exhibit.
          20. On or about July 25, 2020, Plaintiff received said letter. See
             Exhibit.
          21. Said letter states that the “Originating Creditor” is Northwestern
Case: 1:21-cv-00716 Document #: 1 Filed: 02/08/21 Page 4 of 5 PageID #:4




             Medicine. See Exhibit
          22. Then said letter states “Amount Due” is $482.72. See Exhibit
          23. Next, said letter gives the required “Mini-Miranda” rights under 15
             U.S.C. 1692g(a).
          24. However, above what’s stated in paragraph 22, said letter states
             “[Y]ou may have additional accounts placed for collection with our
             agency. If you would like to discuss this matter with your account
             representative, we are available to assist you. When calling
             regarding your account, please refer to Record ID: …..” See
             Exhibit.
          25. Said letter goes on to state that the “Amount Due” is $482.72, but
             than states that this “Amount Due” “[M]ay include other accounts
             not listed above.” See Exhibit
          26. The two statements above, as described in paragraph 24 and 23
             leave the Plaintiff totally confused as to whether $482.72 balance
             “may include other accounts not listed above” meant that there
             were no “additional accounts placed for collection.” See Exhibit
          27. Said letter is further exacerbated by Defendant implying that
             $482.72 would not necessarily eliminate the debt if there are any
             “additional accounts” that Defendant is attempting to collect.
          28. Furthermore, on the window of the envelope for said collection
             letter, it is clear to anyone looking at the envelope that the letter
             shows “Amount Due:”
          29. Moreover, said envelope window also clearly shows the word
             “Guarantor.”
VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
          30. The Plaintiff incorporates by reference all of the above paragraphs
             of this Complaint as though fully stated herein.
          31. The Defendants’ conduct violated 15 U.S.C. Section 1692e
             communication by misleading Plaintiff as to the status of his debt.
          32. The Defendant’s conduct violated 15 U.S.C. Section 1692g by
Case: 1:21-cv-00716 Document #: 1 Filed: 02/08/21 Page 5 of 5 PageID #:5




             confusing Plaintiff as to whether it was collecting the “total amount”
             or “additional accounts.”
          33. The Defendant’s conduct violated 15 U.S.C. Section 1692f(8) by
             exposing contents of the letter for third parties to see that indicate
             this communication was for debt collection.
          34. Plaintiff is entitled to damages as a result of Defendants’ violations.
                                   JURY DEMAND
          35. Plaintiff demands a trial by jury.
                                   PRAYER FOR RELIEF
          36. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                   Respectfully submitted,
                                              /s/ John Carlin__________________
                                                John P. Carlin #6277222
                                                Suburban Legal Group, LLP
                                                1305 Remington Rd., Ste. C
                                                Schaumburg, IL 60173
                                                jcarlin@suburbanlegalgroup.com
                                                Attorney for Plaintiff
